Title: From George Washington to John Hancock, 14 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 14th 1776

This will be delivered you by Captn Moeballe, a Dutch Gentleman from Surinam, who has come to the Continent with a view of Entering into the Service of the States, as you will perceive by the Inclosed Letters from Mr Brown of Providence and General Greene. What other Letters & Credentials he has, I know not, but at his request have given this Line to Congress to whom he wishes to be Introduced, and where he will make his pretensions known.
I have ordered the Quarter master immediately to write to Mr Brown for the Russia Duck he mentions, with directions to have It Instantly made into Tents there, being in great distress for want of a Sufficient number to cover our Troops. I have the Honor to be Sir Your Most Obedt Servt

Go: Washington

